Exhibit 10.32 First Amendment to AMENDED AND RESTATED Employment Agreement THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “ First Amendment ”) is made and entered into as of this day of September, 2016, by and between Learning Tree International, Inc., a Delaware corporation (the “Company” ), and David C. Collins (the “Employee” ). A.The Company and the Employee entered into an Amended and Restated Employment Agreement, dated in February 2016 (the “Employment Agreement” ). B.The Company and the Employee desire to amend the Employment Agreement to (i) reduce the Employee’s annual base salary as described in Section 2 of the Employment Agreement. C.Section 15 of the Employment Agreement provides that an instrument signed by the Company and the Employee is necessary to amend the Employment Agreement. NOW, THEREFORE, the Company and the Employee hereby agree: 1.
